Salinger, J.
(dissenting). I. Many matters raised in the brief are not mentioned in the opinion. I take it the reason for this is that the matters are deemed not to have been presented in rule manner. In my opinion, the assignments should be mentioned and disposed of for that reason.
IT. There is complaint of the striking of certain testimony given by defendant’s engineer, and the majority sustains the ruling.
It is difficult to determine from the record just what the court in fact excluded. The appellant asserts it was one thing, but its assertion is not proof. A different situation arises if it be the fact that appellee has conceded what the ruling of the court was. That concession would bind him, where, as here, there is doubt as to what the ruling in fact was. If appellee has conceded what a sustained ruling is, he is riot entitled to the benefit of the rule that, where an objection is sustained, the ruling will not be interfered with *1245if, though erroneous on the objection made, it can be sustained for any good reason. Where appellee admits what a ruling was, and states upon what ground he defends it, there should be a reversal if, when so defined, the ruling is erroneous.
The stricken testimony was that, under the conditions existing, the employees were not supposed to use sand. Appellee states in his brief that this was rightly excluded because testimony as to a duty is admissible only where the duty is founded in usage, custom, or experience in the business, and such evidence may not be received where the duty spoken to is founded upon'specific directions; and that same was rightly stricken for the further reason that the facts themselves could be fully disclosed to the jury for judgment and deduction.
The record clearly shows the excluded matter does refer to a duty founded in usage, custom, or experience in the business; there is not a suggestion that the witness speaks to a duty founded upon specific directions. And, within reasonable length, no statement of facts could as clearly put before the jury what the duty in the premises was as the statement of an experienced engineer who ran the very train that caused the injury. I am of opinion that testimony held to be admissible in Quinlan v. Chicago, R. I. & P. R. Co., 113 Iowa 89, and Yeager v. Chicago, R. I. & P. R. Co., 148 Iowa 231, was much more objectionable than that excluded here. And I see nothing in cases like Allen v. B., C. R. & N. R. Co., 57 Iowa 623, 624, or Muldowney v. Illinois Cent. R. Co., 36 Iowa 462, or Curl v. Chicago, R. I. & P. R. Co., 63 Iowa 417, which affects the rule in cases like that of Quinlan or Yeager.
III. I am of opinion it was error to refuse to let a wit-. ness who was present say whether or not enough time elapsed between the time the witness called to plaintiff “There is a train,” and the time it struck the mower of the plaintiff, *1246for him to have stepped out of the way. As I construe it, it is fairly settled by Boice v. Des Moines City R. Co., 153 Iowa 472, Gray v. Chicago, R. I. & P. R. Co., 143 Iowa 268, and Robinson v. Springfield St. R. Co., 211 Mass. 483 (98 N. E. 576), that this testimony was competent, and should be received. I do not think the fact that, in one of these cases cited above, such testimony was held to be rightly admitted, changes the rule. If testimony is incompetent, it is incompetent whether the court receives it, and so the complaint is made of the reception, or rejects it, and so the complaint is of exclusion. The action of the court does not change the nature of the testimony.
I do not overlook that, in the Boice case, there is the casual statement that “the rulings as to this question and two or three others of similar character were so plainly within the exercise of a proper discretion on the part of a trial judge that no further discussion of them seems to be required.” What I do say is that this casual statement does not establish it would not have been held error had the testimony been rejected. The reasons given for approving the reception are such that no casual remarks about the matter’s being discretionary can obviate that the Boice case is an express holding that there is a right to have such testimony received. Its reception is approved on the ground that what was received was admissible, of necessity, because, though a conclusion, it was one that “could be drawn only from all the attending facts and circumstances as known to plaintiff:” in effect, that the testimony was the only practical way of bringing the point before the .jury. When an ultimate evidentiary factor can be put before the jury only by a statement in the form of a conclusion, there is a right to put that conclusion before the jury. A refusal to receive it would be a refusal to let the jury hear material matter that could be submitted to it only in the form proposed. It is not a matter of discretion to reject what is the only practical form *1247of making material proof. The majority is diffident about what to do with the Boice case, and studiously refrains from “approving this ruling.” It should be approved and followed. I have already indicated why I think it makes no difference that, in the Boice. case, the objections to the evidence were overruled, while- here they were sustained, — a distinction which the majority draws. It is remarkable that the finale is a holding that the evidence was rightly excluded because “the inquiry exacted a conclusion to be drawn from many controverted facts, and, owing to this, was not permissible.” The Boice case holds that such testimony is receivable because it is a deduction from such facts. In other words, the majority sustains the exclusion of testimony for the very reason upon which the Boice case and many other authorities hold it is receivable.
IV. The court refused to submit a special interrogatory asked by defendant as to how far the train was away from plaintiff when plaintiff was first advised of its coming. It is proposed to affirm this refusal on the ground that the interrogatory called for nothing which was necessarily determinative of the case. It is not to be denied that many of our decisions have held that the interrogatory must be one that is necessarily determinative of the case. I submit that these decisions simply Rewrote the statute, because the court believed that it would be mischievous to give the statute the only meaning which its plain words have. These word’s are that, a special interrogatory shall be submitted “upon any particular questions of fact, to be stated to it in writing.” Code Section 3727. It may be too late to recede from these, and to leave to the legislature to make such change in this statute as will avoid the things for fear of which this court has rewritten the statute. It is not amiss to add that, while we have often held that no interrogatory should be submitted unless it calls for some ultimate fact determinative of the suit, we have also held that they should *1248not be submitted whenever they do call for just such a fact, or call for the very matters which it i's the province of the jury to determine by the general verdict. See Bruggeman v. Illinois Cent. R. Co., 147 Iowa 187; O’Leary Bros. v. German-American Ins. Co., 100 Iowa 390. All I care to emphasize is that, whatever classification the interrogatory at bar belongs to, there have been reversals for refusing to submit interrogatories which were not in the least more ultimate or determinative than is the interrogatory at bar. This must have been done on the theory that the submission of interrogatories should not be refused where the answer may be of use to the court for some purposes, — say, on determin,ing on motion for new trial whether the verdict is the result of passion and prejudice. At any rate, I submit once more that we have upheld the right to interrogatories that were not more ultimate or determinative than the one which was refused in this case. And since the majority attempts a distinction between complaint that an interrogatory was submitted, and a complaint that it was refused, I call attention to the fact that, in the cases I shall cite, there was a reversal for refusing to submit what, as said, I think is not one whit more determinative than the interrogatory at bar. It may be true that reversal was accomplished by the argument that refusal was erroneous because the interrogatory requested was ultimate and determinative. Though that was done, it does not change the interrogatory passed upon. If these cases reverse by holding just such'an interrogatory as the one at bar was ultimate and determinative, then the classification is immaterial; for the same authority that did the classifying would settle that this particular interrogatory now- in review was ultimate and determinative.
Decatur v. Simpson, 115 Iowa 348, was a malpractice suit. There was a reversal for failure to give some interrogatories which are not in any way more decisive than the one at bar. In other words, they were not determinative of *1249the case, no matter how answered. One question was whether the defendants had properly treated plaintiff from the day on which they set his leg, up to the time they released him. Whether they did or did not would not necessarily decide the suit. So of another question, which was whether the method's and appliances used in the treatment were those generally approved by medical practitioners of average skill. Another inquiry was whether plaintiff’s leg, when taken from the splint and bandages, was as crooked, or nearly as crooked, as when amputated. The most an answer to this could do would be to bear on the amount that might justly be recovered. All it could do would be to aid the court, if it were appealed to to grant a new trial. The case of In re Estate of Townsend, 122 Iowa 246, was a will contest. Two interrogatories, for refusal to give which there was a reversal, are certainly not more determinative than the interrogatory at bar. They inquired whether the proponents knew of the intention of the testator to make the will, before the same was made, and whether they knew, prior to the death of testator, that he had made a will. Day v. City of Mt. Pleasant, 70 Iowa 193, was an action to recover damages for personal injuries sustained from falling into a cellarway constructed in the sidewalk of one of the principal business streets of defendant. There was a reversal for refusing to submit interrogatories. One of them inquired whether there was sufficient light furnished at the place of the injury to enable a person with ordinary sight and using ordinary care to see the cellar opening. Clearly, whether such light was present or absent would not, of itself, settle which way the recovery should go. There might be no liability though the light was insufficient. There might be a recovery though the light was sufficient. My conclusion is that, upon the statute, and on reasoning and’ authority, it was error not to submit the interrogatory asked by appellant-.
V. Instruction 8 charged that, if the employees of the *1250defendant saw the plaintiff upon the track, “and in danger of being injured and damaged, and had time, in the exercise of reasonable and ordinary care, to have prevented injury and damage to plaintiff, or if it ought to fame been known to defendmvb’s employees, in the exercise of reasonable and ordinary cme on their part, that they might, by exercise of reasonable diligence on their part in giving signals, warn plaintiff of his danger, or by using appliances at their command to stop the train have avoided the injury to plaintiff, and that, but for this neglect on their part, he would not have been injured or damaged, then the defendant was guilty of neglect.” The majority concedes that the portion of this instruction which is in Italic here was erroneous, on the authority of Bourrett v. Chicago & N. W. R. Co., 152 Iowa 579, 582, and subsequent decisions. One attempted avoidance of this error is that the exceptions to the charge do not raise such error. One exception was that the instruction “requires too high a degree of care on the part of defendant’s employees.” In the view of the majority, this exception is insufficient, because ordinary care was due the plaintiff, and that the charge, including the erroneous part, requires no more than ordinary care, — wherefore, an exception that same requires too high a degree of care is not well taken; that there was no error in requiring more than ordinary care demands, but “error in defining a situation in which the doctrine of last fair chance applies.” A charge may be erroneous though it do not burden the defendant with more than ordinary care if there be error in defining what, in the circumstances, is ordinary care. As I view it, the court injected into a correct statement of what wa's ordinary care the incorrect statement that it was a lack of ordinary care, in the purview of the doctrine of the last fair chance, if, by using ordinary care, the employees might have ascertained, in time to save him, that plaintiff was in a perilous position. As there is no liability for failure to give *1251the last clear chance unless there was a wanton abstinence from effort to save one who was recognized to be in a place of peril, it is, of necessity, more than the care due to ascertain whether someone might not be in a place of peril. It would seem to follow that this exception was sufficiently definite, -and that, therefore, the majority errs in its attempt to avoid the error on the score that the exception lacked definiteness. The majority adds, “This was not raised in brief point or argument.” It is settled in this court that the one essential to appellate review is a brief point, supported by the exceptions. Powers v. Iowa Glue Co., 183 Iowa 1082. Brief Point 11 is, it was error to give this instruction because, at least as to steam railroads, “the doctrine.of the last clear chance does not apply when one who is negligently on the track might have been discovered, but only where he actually was discovered.” It has been noted the majority concedes the instruction was erroneous on the authority of Bourrett v. Chicago & N. W. R. Co. In support of this brief point, there is a citation of the Bourrett case and of many other cases of which the majority says that .they support the same point that is ruled by the Bourrett case. It would seem, then, that this brief point does sufficiently make complaint that Instruction 8 errs in holding it sufficient that the plaintiff might have been discovered, when it should have charged that there was no application of the doctrine of the last fair chance unless he actually was discovered. As to the statement that the point is not raised in argument, we have held that, while amplification by argument is both permitted and desirable, it is optional, and that failure to argue in extenso does -not waive appellate review if the brief point be sufficient. Powers v. Iowa Glue Co., 183 Iowa 1082. Though such argument was not essential, yet it is made. This brief point is fully and extensively argued, and on the lines made by the brief point. See pages 41 to 45, appellant’s brief.
*12525-a
Since this was first written, it has been discovered there was an additional exception to the instruction, which all agree does raise the very point now in consideration. This exception was overlooked, because it is somewhat detached from other exceptions dealing with the same instruction. But being now found, it must have consideration. That exception was that the charge was in error because “it submits the case to' the jury upon the theory, not what defendant’s employees knew, or knew and from knowing was reasonably apparent to them, but upon the theory of what ought to have been known and should have peen seen in the exercise of ordinary care; whereas no duty arises under the doctrine of the last fair chance until the plaintiff is seen and his dangerous predicament is or should be appreciated.” As said, we are all agreed that the charge was erroneous, and that this last exception adequately raises the error, so far as exceptions are concerned. As to this, there seems to be no claim, and there could not well be one, that the brief points and the arguments do not adequately present the exception. The avoidance this time is that the error was without prejudice. This holding of the majority is based upon the fact that it appears without conflict the engineer and fireman saw the plaintiff’s outfit when the train was still a half mile away from the point where the collision occurred; that the fireman kept looking at the outfit until the head of the engine cut off his view; that he saw only one'man, but did not see the mower; that he kept ringing the bell,for the crossing until within 600 or 800 feet of the outfit, at which point the engineer blew a warning whistle. The engineer testifies he was 200 or 800 feet from the outfit when the whistle was blown, but did not exactly know the distance; that he then noticed the plaintiff come around from the north of the team, and then gave a signal and shut off the air; that he saw only one man; that the first time he saw plaintiff was when he came around from the north of the horses. It fur- • *1253ther appears the day was bright and the road straight. Upon this is based the ultimate deduction that there was no prejudice in giving this erroneous instruction, because “there is no room for saying that they do not see what anyone would, or might have seen in the exercise of ordinary diligence.” In effect, the majority holds the erroneous charge was without prejudice because the employees of the defendant actually did see the plaintiff in time to have avoided injuring him. The trouble is that the last fair chance rule is not invoked merely by the fact that the injured person was seen in time to be saved by the exercise of ordinary care, but that it must be appreciated that the person seen is in a peril which, demands an effort to save him. I do not say we may hold, as matter of law, that the peril of this defendant was not appreciated in time, but do contend that, at the least, it was a question for the jury whether the employees of defendant, after seeing plaintiff and appreciating that he was in a place of peril, still made no effort to save him, when reasonable effort might or would have done so. I agree that the error in the instruction was without prejudice if we may hold, as matter of law, not only that the plaintiff was seen in ample time to be protected, but that, after he was seen, and it was appreciated he was in danger, no reasonable care was used to avert that danger. I base my dissent from the holding that this error was without prejudice upon the one proposition that we cannot hold this essential element to be established as matter of law.
5-b
It is not as dear to me as I could wish, but I think it may be gathered from the majority opinion that this error in charging was without prejudice for the further reason that plaintiff was, as matter of law, free from contributory negligence. It seems to me the record demonstrates it was at least a question for the jury whether this is so. Freedom from such negligence was directly put in issue by the peti*1254tion and answer. The last statement in Instruction 8 shows that the presence or absence of contributory negligence was for the jury, because this statement charges the jury what to do if and though they found that plaintiff was guilty of such negligence. Instruction 9 advises of the effect, should it be found that there was contributory negligence. Other instructions define what such negligence consists of. The entire trial theory assumed that contributory negligence Avas, in this case, a jury question. The error aforesaid, then, is not avoided on the reasoning that, as matter of law, there Avas no contributory negligence. It is not amiss to add that if, as matter of law, contributory negligence was absent, it Avas misleading to inject into the charge an instruction which, whether abstractly right or erroneous, bad no business in a suit where contributory negligence was absent. Such an instruction was due only to define what would avoid contributory negligence. It should not have been given at all if there was no such negligence to avoid. I would reverse.